Name: Commission Regulation (EEC) No 423/78 of 28 February 1978 amending for the second time Regulation (EEC) No 1297/77 amending for the fourth time Regulation (EEC) No 1019/70 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector
 Type: Regulation
 Subject Matter: prices;  tariff policy;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 59/38 Official Journal of the European Communities 1 . 3 . 78 COMMISSION REGULATION (EEC) No 423/78 of 28 February 1978 amending for the second time Regulation (EEC) No 1297/77 amending for the fourth time Regulation (EEC) No 1019/70 on detailed rules for establishing free- at-frontier offer prices and fixing the countervailing charge in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 9 (6) thereof, Whereas Commission Regulation (EEC) No 1297/77 of 16 June 1977 amending for the fourth time Regula ­ tion . (EEC) No 1019/70 on detailed rules for esta ­ blishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector (3), as amended by Regulation (EEC) No 2888/77 (4), deleted Article 4 (4) of Regulation (EEC) No 1019 /70 with effect from 1 March 1978 ; Whereas, as 1 March 1978 draws near, it appears that the technical and monetary problems have not yet been solved and that there is little likelihood of a definitive solution by that date though probably there will be within a period of two months ; whereas, to avoid any interruption in the traditional imports of certain liqueur wines from non-member countries, the application of Regulation (EEC) No 1297/77 should be postponed for this period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1297/77 the date '1 March 1978 ' is amended to read '1 May 1978 '. Article 2 This Regulation shall enter into force on 1 March 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1978 . For the Commission Finn GUNDELACH Vice-President (1 ) OJ No L 99, 5 . 5 . 1970, p. 1 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (J) OJ No L 149, 17 . 6 . 1977, p. 10 . (4 ) OJ No L 332, 24 . 12 . 1977, p . 33 .